[Cite as State v. Smith, 2020-Ohio-4977.]




                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                              :    APPEAL NO. C-190473
                                                 TRIAL NO. B-1506673
        Plaintiff-Appellee,                 :

  vs.                                       :        O P I N I O N.

MAURICE SMITH,                              :

     Defendant-Appellant.                   :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: October 21, 2020


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Alex Scott Havlin, Assistant
Prosecuting Attorney, for Plaintiff-Appellee,

Michael K. Allen & Associates, Michael K. Allen and Bryan R. Perkins, for Defendant-
Appellant.
                       OHIO FIRST DISTRICT COURT OF APPEALS


BERGERON, Judge.

       {¶1}   In defendant-appellant Maurice Smith’s third appeal to this court, he presents

issues stemming from his original convictions that he should have raised (and in one

instance, did raise) in his initial appeal, as well as a challenge to his resentencing upon the

latest remand. After a thorough review of the record, we affirm the trial court’s judgment.

                                              I.

       {¶2}   Arrested in 2015 after burglarizing a drug dealer’s apartment, Mr. Smith was

apprehended by police as he sought to flee the scene with stolen marijuana and cocaine.

Mr. Smith was ultimately convicted on five felony counts: burglary, trafficking in cocaine,

possession of cocaine, possession of marijuana, and tampering with evidence. The trial

court sentenced Mr. Smith to 16 years’ imprisonment—7 years for burglary, and 9 years for

the other four offenses (concurrently, with the burglary sentence consecutive to the other

charges). On appeal, this court determined that two counts—trafficking in cocaine and

possession of cocaine—should have merged as allied offenses. See State v. Smith, 2017-

Ohio-8558, 99 N.E.3d 1230, ¶ 65 (1st Dist.) We remanded for resentencing on that issue,

but we otherwise affirmed the trial court’s judgment. See id. at ¶ 71. Because the sentences

for cocaine trafficking and cocaine possession already ran concurrently, Mr. Smith’s total

sentence remained unchanged upon resentencing. After resentencing, Mr. Smith appealed

again, and we remanded because the trial court failed to issue necessary findings to support

the imposition of consecutive sentences. State v. Smith, 1st Dist. Hamilton No. C-180165

(April 10, 2019). On remand, the trial court again imposed a 16-year sentence, which

precipitated this appeal.

       {¶3}   In this latest appeal, Mr. Smith presents five assignments of error, all

challenging various aspects of his sentences. But he runs afoul of a well-established legal

principle concerning the right to litigate an issue—res judicata.       Four of Mr. Smith’s


                                              2
                        OHIO FIRST DISTRICT COURT OF APPEALS



assignments of error largely fall victim to that principle. We address those first, before

turning to his remaining assignment of error concerning his resentencing.

                                                II.

       {¶4}   Mr. Smith’s first assignment of error characterizes burglary and trafficking as

allied offenses, rendering separate sentences inappropriate.         But this contention runs

headlong into the barrier of res judicata, which prevents a defendant from raising any claim

“that was raised or could have been raised” during a previous appeal. (Emphasis omitted.)

State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, 846 N.E.2d 824, ¶ 17, quoting State v.

Perry, 10 Ohio St.2d 175, 226 N.E.2d 104 (1967), paragraph nine of the syllabus. As the

Ohio Supreme Court explained, a defendant “cannot take advantage of an error in the

sentence for an entirely separate offense to gain a second opportunity to appeal upon

resentencing.” Id. at ¶ 19. This applicability of res judicata prevents “endless relitigation” of

issues that the defendant raised or could have raised during an earlier appeal. Id. at ¶ 18.

       {¶5}   During his first appeal, Mr. Smith argued that the two cocaine offenses—

trafficking and possession—should have merged as allied offenses. And we agreed, vacating

the sentences for those two offenses so that the state could elect which one to pursue on

remand.    See Smith, 2017-Ohio-8558, 99 N.E.3d 1230, at ¶ 65.            Although Mr. Smith

presented that merger issue, he failed to raise this particular merger variant in that appeal,

which now precludes him on res judicata grounds “from appealing that sentence following

[the] remand for resentencing on other offenses.” Saxon at ¶ 19. Mr. Smith offers no reason

why he could not have raised the burglary-trafficking merger issue during his inaugural

appeal, and we find it too late to do so now.

       {¶6}   In his second assignment of error, Mr. Smith contends that his consecutive

sentences are disproportionate and constitute cruel and unusual punishment in



                                                3
                        OHIO FIRST DISTRICT COURT OF APPEALS



contravention of both the United States and Ohio Constitutions. But as he concedes, the

Ohio Supreme Court recognizes that proportionality review should only focus on individual

sentences, not the aggregate term. State v. Hairston, 118 Ohio St.3d 289, 2008-Ohio-2338,

888 N.E.2d 1073, ¶ 20 (“[F]or purposes of the Eighth Amendment and Section 9, Article I of

the Ohio Constitution, proportionality review should focus on individual sentences rather

than on the cumulative impact of multiple sentences imposed consecutively.”). And Mr.

Smith does not contest any of his individual sentences as running afoul of constitutional

norms.   Instead, he largely repackages his first assignment of error by portraying his

sentence as disproportionate because the burglary and cocaine trafficking offenses

represented a single act. But, as already noted, Mr. Smith had ample opportunity in his first

appeal to broach this merger point. He cannot repackage it here under the guise of a

constitutional violation.

       {¶7}   That same reasoning spells the demise of Mr. Smith’s third assignment of

error, in which he attacks his sentence as violating the Due Process Clause of the United

States Constitution based on the inherent unfairness in consecutive sentences for the

burglary and trafficking offenses. By now, it goes without saying that Mr. Smith cannot

argue that these two offenses should have merged, and even if he could, his due process

pitch would encounter problems with Ohio Supreme Court authority. See State v. Arnett,

88 Ohio St.3d 208, 218, 724 N.E.2d 793 (2000) (“It is not the duration or severity of this

sentence that renders it constitutionally invalid; it is the careless or designed

pronouncement of sentence on a foundation so extensively and materially false * * * that

renders the proceedings lacking in due process.”), quoting Townsend v. Burke, 334 U.S.

736, 741, 68 S.Ct. 1252, 92 L.Ed. 1690 (1948). Any due process concerns emanating from

the lack of merger should have been raised during the first appeal.



                                              4
                       OHIO FIRST DISTRICT COURT OF APPEALS



       {¶8}   Now we turn from arguments that Mr. Smith should have raised in the first

appeal to one that he actually did. In his fifth assignment of error, Mr. Smith challenges the

sufficiency of the evidence for his conviction for cocaine trafficking. We already considered

this exact argument. See Smith, 2017-Ohio-8558, 99 N.E.3d 1230, at ¶ 59 (“In his ninth

assignment of error, Smith claims his conviction[] for * * * trafficking in cocaine * * * [was]

not supported by sufficient evidence * * * .”). And we concluded that his cocaine trafficking

conviction was supported by sufficient evidence. See id. at ¶ 62 (“Viewing this evidence in a

light most favorable to the state, we conclude that the state proved the cocaine was intended

for sale or resale.”). This assignment of error is therefore barred by the doctrine of the law

of the case. See State v. Wilson, 129 Ohio St.3d 214, 2011-Ohio-2669, 951 N.E.2d 381, ¶ 15

(“In a remand based only on an allied-offenses sentencing error, the guilty verdicts

underlying a defendant’s sentences remain the law of the case and are not subject to

review.”).

                                             III.

       {¶9}   In his fourth assignment of error, Mr. Smith asserts that his consecutive

sentences are contrary to law and must be vacated: (1) because the court failed to consider

the factors set forth in R.C. 2929.12(C); and (2) because the record generally does not

support its conclusion regarding the necessity of consecutive sentences. Notably, he does

not challenge his individual sentences. As to the R.C. 2929.12(C) factors, the Ohio Supreme

Court recently clarified that consecutive sentences can only be challenged under R.C.

2953.08(G)(2)(a). State v. Gwynne, 158 Ohio St.3d 279, 2019-Ohio-4761, 141 N.E.3d 169, ¶

16 (“[T]he General Assembly plainly intended R.C. 2953.08(G)(2)(a) to be the exclusive

means of appellate review of consecutive sentences.”). Thus, absent a challenge to the




                                              5
                         OHIO FIRST DISTRICT COURT OF APPEALS



individual sentences, those R.C. 2929.12(C) factors fail to inform the imposition of

consecutive sentences.

       {¶10} As to Mr. Smith’s second contention that the record does not support the trial

court’s conclusion regarding the propriety of consecutive sentences, we disagree. This court

may only modify a sentence if we “clearly and convincingly” find that “the record does not

support the sentencing court’s findings” under R.C. 2929.14(C)(4) or that “the sentence is

otherwise contrary to law.” R.C. 2953.08(G)(2)(a) and (b); Gwynne at ¶ 16. Here, the trial

court recited various findings that supported consecutive sentences: (1) Mr. Smith had been

to prison twice before; (2) he had previously violated probation five times; (3) he was on

probation when he committed the offenses in this case; (4) his presentence report indicated

a high risk for re-offense; and (5) his criminal history demonstrated that consecutive

sentences were necessary to protect the public. Mr. Smith does not contest the factual

conclusions underlying the trial court’s findings. Thus, the record readily supports the trial

court’s consecutive sentence determination. We therefore overrule this assignment of error.


                                        *      *       *

       {¶11} In light of the foregoing analysis, we overrule all of Mr. Smith’s assignments

of error and affirm the judgment of the trial court.

                                                                          Judgment affirmed.
MYERS, P. J., and CROUSE, J., concur.
Please note:

       The court has recorded its entry on the date of the release of this opinion




                                               6